Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered February 8, 1985, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Despite some initial jury confusion, the court’s instruction focused the jury’s attention on the crime of which the defendant was charged and not the prior uncharged crime admitted in evidence pursuant to People v Molineux (168 NY2d 264). Thus, the defendant’s claim that he was convicted of an uncharged crime is without merit.
Furthermore, upon the exercise of our factual review power, we are satisfied that the evidence adduced at trial proved beyond a reasonable doubt that the defendant committed the crime for which he was convicted, and the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Brown, J. P., Weinstein, Rubin and Hooper, JJ., concur. [See, 127 Misc 2d 415.]